     Case 1:19-cv-00820-HSO-RPM Document 17 Filed 08/18/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


BRANDON FIELDS                               §                      PETITIONER
                                             §
                                             §
v.                                           §    Civil No. 1:19cv820-HSO-RPM
                                             §
                                             §
WARDEN EVAN HUBBARD                          §                    RESPONDENT



         ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
       AND RECOMMENDATION [12]; GRANTING RESPONDENT’S
         MOTION TO DISMISS [9]; AND DISMISSING PETITION
                 FOR WRIT OF HABEAS CORPUS

      This matter comes before the Court on the Report and Recommendation [12]

of United States Magistrate Judge Robert H. Walker, entered in this case on June

18, 2020, and on Respondent Warden Evan Hubbard’s Motion to Dismiss [9] filed on

December 19, 2019.    Petitioner Brandon Fields has not filed a Response to the

Motion to Dismiss [9], nor an Objection to the Report and Recommendation [12].

      After due consideration of Respondent’s Motion to Dismiss [9], the Magistrate

Judge’s Report and Recommendation [12], the record, and relevant legal authority,

the Court finds that the Magistrate Judge’s Report and Recommendation [12]

should be adopted, that Respondent’s Motion to Dismiss [9] should be granted, and

that Petitioner’s Petition for Writ of Habeas Corpus [1] should be dismissed.

                                I. BACKGROUND

      On July 23, 2019, the Gulfport Police Department stopped Petitioner

Brandon Fields (“Petitioner”) for speeding, and he was arrested for possession of
     Case 1:19-cv-00820-HSO-RPM Document 17 Filed 08/18/20 Page 2 of 6




methamphetamine. See Pet. [1] at 6, 8. Petitioner was incarcerated at the

Harrison County Adult Detention Center (“ADC”), see id. at 2, and had an initial

appearance before a justice court judge on July 24, 2019, see Cert. [10-2] at 9.

Petitioner’s bail was originally set at $35,000.00, which he believed to be excessive

based upon his charge. See Pet. [1] at 7. In addition, the Mississippi Department

of Corrections (“MDOC”) placed a “hold” upon Petitioner because he was on

probation for a sentence at the time of his arrest on July 23, 2019. See id. at 8; see

also Withdrawal [10-2] at 17.

      According to state court records, a justice court judge attempted to conduct a

preliminary hearing on July 31, 2019, but Petitioner “left the courtroom.” Order

[9-3] at 1. The justice court attempted another preliminary hearing on August 7,

2019, but Petitioner “refused to come down for hearing.” Id. at 2. On August 14,

2019, a justice court judge entered a Mittimus to bound over to await the action of

the grand jury with a $35,000.00 bond, as Petitioner “refused to come to courtroom

x3.” Mittimus [9-4] at 1. An attorney from the county public defender’s office

currently represents Petitioner in the felony criminal case in state circuit court, and

has filed pleadings on Petitioner’s behalf, including a demand for speedy trial filed

on July 31, 2019. See Demand [9-5] at 1-2.

      On or about October 28, 2019, Petitioner submitted for mailing a Petition for

Writ of Habeas Corpus [1] under 28 U.S.C. § 2241, which was docketed by the Clerk

of this Court on October 30, 2019. See Pet. [1] at 1, 10. Petitioner asserted

violations of his due process rights on grounds that he purportedly had not been



                                           2
     Case 1:19-cv-00820-HSO-RPM Document 17 Filed 08/18/20 Page 3 of 6




given an initial appearance for the new possession charge or a hearing on the

MDOC hold, and he claimed that he had been subjected to an illegal search and

seizure and to excessive bail. See id. at 6-7.

      Respondent filed a Motion to Dismiss [9], arguing that the Petition should be

dismissed with prejudice for failure to state a claim, or alternatively, without

prejudice for failure to exhaust state court remedies. See Mot. [9] at 9. Petitioner

did not respond to the Motion to Dismiss [12]. Respondent has since filed two

Supplements [10], [11], to the Motion [12], to which Petitioner also has not

responded.

      With its Motion and Supplements, Respondent provided the Court with

additional information and state court documents, including information that

MDOC’s warrant was withdrawn on July 29, 2019, and that after the circuit court

granted Petitioner’s motion to reduce bond to $5,000.00 on December 16, 2019,

Petitioner bonded out of custody on December 26, 2019. See, e.g., Mittimus [9-7] at

1; Circuit Ct. Order [10-1] at 2-3; Withdrawal [10-2] at 17; Appearance Bond [10-3]

at 1. On January 21, 2020, a state grand jury returned an Indictment [11-1]

against Petitioner for possession of methamphetamine in violation of Mississippi

Code § 41-29-139(c)(1). See Indictment [11-1] at 1. Petitioner is apparently

awaiting trial on this felony possession charge.

      On June 18, 2020, the Magistrate Judge entered a Report and

Recommendation [12] recommending that the Petition “be dismissed for failure to

state a claim and/or failure to exhaust state court remedies prior to filing the



                                           3
      Case 1:19-cv-00820-HSO-RPM Document 17 Filed 08/18/20 Page 4 of 6




petition.” R. & R. [12] at 7. A copy of the Report and Recommendation [12] was

mailed to Petitioner at his address of record on June 18, 2020. The envelope [14]

containing the Report and Recommendation [12] was returned as undeliverable and

unable to forward, as it noted “Release 12-26-19.” Envelope [14] at 1. 1 Petitioner

has not filed any objection to the Report and Recommendation [12], and the time for

doing so has passed.

                                    II. DISCUSSION

       Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it.          28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

       Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. See id. To the extent Petitioner is seeking dismissal




1  Petitioner’s address of record is still that of the ADC, even though he has been released
from custody for nearly eight months. The Magistrate Judge warned Petitioner at least
four times prior to his release from incarceration that “his failure to keep this Court
informed of his current address will result in the dismissal of this case.” Order [3] at 1;
Order [4] at 1; Order [6] at 1; Order [7] at 2. Dismissal would also be warranted on this
alternative basis under Federal Rule of Civil Procedure 41(b) for failure to prosecute and
based upon the Court’s inherent authority to dismiss the action sua sponte. See, e.g., Fed.
R. Civ. P. 41(b); Link v. Wabash Railroad, 370 U.S. 626, 630-31 (1962); McCullough v.
Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).

                                             4
     Case 1:19-cv-00820-HSO-RPM Document 17 Filed 08/18/20 Page 5 of 6




of his state felony drug possession charge or to prevent prosecution, federal habeas

relief is not available for such claims. See Brown v. Estelle, 530 F.2d 1280, 1283

(5th Cir. 1976). Dismissal for failure to state a claim is therefore appropriate as to

those claims.

      To the extent the Petition could be construed as a request to force the State of

Mississippi to bring Petitioner to trial, such an objective is attainable through

federal habeas corpus, “although the requirement of exhaustion of state remedies

still must be met.” Id. For a § 2241 petition, “federal courts should abstain from

the exercise of that jurisdiction if the issues raised in the petition may be resolved

either by trial on the merits in the state court or by other state procedures available

to the petitioner.” Montano v. Texas, 867 F.3d 540, 542 (5th Cir. 2017) (quotation

omitted). A § 2241 petitioner must exhaust available state court remedies before a

federal court can entertain a challenge to state detention. Id.

      In this case, there is no indication in the record that Petitioner has exhausted

his available state court remedies prior to filing his Petition, nor has he shown that

any exception to the exhaustion requirement exists. See id. Dismissal without

prejudice as unexhausted is therefore warranted.      Respondent’s Motion to Dismiss

should be granted.

                                 III. CONCLUSION

      The Court will adopt the Magistrate Judge’s Report and Recommendation

[12] as the opinion of this Court, grant Respondent’s Motion to Dismiss [9], and

dismiss the Petition for Writ of Habeas Corpus [1].



                                           5
     Case 1:19-cv-00820-HSO-RPM Document 17 Filed 08/18/20 Page 6 of 6




         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [12] of United States Magistrate Judge Robert H. Walker entered

in this case on June 18, 2020, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondent

Warden Evan Hubbard’s Motion to Dismiss [9] filed on December 19, 2019, is

GRANTED.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Petitioner Brandon

Fields’s Petition for Writ of Habeas Corpus [1] is DISMISSED, as stated herein.

         SO ORDERED AND ADJUDGED, this the 18th day of August, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         6
